Title: From George Washington to Walter Rutherfurd?, 12 February 1777
From: Washington, George
To: Rutherfurd, Walter

 

Sir
Head Quarters Morris town 12th Feby 1777

A letter was delivered to me this day by your Servant, directed for Lord Stirling, with a desire, that I would open it in his Lordships Absence.
Tho’ I have not the pleasure of a personal acquaintance with you, I have ever heard, that your Conduct has been most unexceptionable, and strictly conformable to the Rules which have hitherto been prescribed to you. I therefore have no objection to your going to Philadelphia upon your private Business, and shall only desire you to consider; that the times require the same Rule of Conduct should be observed by you in Philadelphia that has been in Jersey, and that you should return as soon as your Business will permit. I am Sir Yr most obt Servt

Go: Washington

